DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 7, 14, and 16 must be shown or the claims must be canceled.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 12-13 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection: suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 6, line 2, “wherein at least one of the electron emission”: deleting “at least one of”), (claim 12, line 2, “wherein at least one of the electron emission”: deleting “at least one of”), and (claim 13, line 2, “wherein at least one of the electron emission”: deleting “at least one of”).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3, from which claim 11 depends, recites “wherein the main emitter is a filament emitter or a flat emitter”. Claim 11 then further recites “wherein a first segment of the segmented field-effect .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dunham et al. (US 2005/0094762; hereinafter Dunham) in view of Burke et al. (US 5274690; hereinafter Burke), Zou et al. (US 2019/0206653; hereinafter Zou), and Hirayu (US 2017/0281118).

Regarding claim 1, Dunham discloses an X-ray radiator (14), comprising: an evacuated (240) X-ray tube housing (234) including an anode (244) and an electron source (238), the anode (244) being arranged within the evacuated X-ray tube housing (234) relative to the evacuated X-ray tube housing (234) and configured to generate X-ray radiation (at 242) via electrons (from 238) impacting upon a focal spot (at 
However, Dunham fails to disclose an evacuated X-ray tube housing, rotatably mounted about a rotation axis, the anode being arranged within the evacuated X-ray tube housing non-rotatably relative to the evacuated X-ray tube housing, and the electron source being mounted substantially stationary within the evacuated X-ray tube housing relative to the rotation axis, at least one subsidiary emitter to emit electrons and spatial movement of the focal spot, due to a movement of the electron source.
Burke teaches an evacuated X-ray tube housing (C), rotatably mounted about a rotation axis (via D), the anode (A) being arranged within the evacuated X-ray tube housing (C) non-rotatably (abstract) relative to the evacuated X-ray tube housing (C), and the electron source (B) being mounted substantially stationary (abstract) within the evacuated X-ray tube housing (C) relative to the rotation axis (via D).  Zou teaches at least one subsidiary emitter (404) to emit electrons (par. 70). Hirayu spatial movement of the focal spot, due to a movement of the electron source (fig. 4c).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Dunham with the teaching of Burke, since these x-ray tubes were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for more heat transfer from the anode (Burke: col. 1:43-49).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Dunham with the teaching of Zou, since one would have been motivated to make such a modification for warm up efficiency (Zou: par. 3).


Regarding claim 2, Dunham discloses wherein at least one of the main emitter and the at least one subsidiary emitter is at least one of a filament emitter (114 and par. 43), a flat emitter and a field-effect emitter.

Regarding claim 3, Zou teaches wherein the main emitter is a filament emitter (par. 69) or a flat emitter and wherein the at least one subsidiary emitter is a field-effect emitter (par. 70).

Regarding claim 8, Burke teaches wherein the electron source (12) is mounted within the X-ray tube housing (C) substantially stationary (abstract) relative to the rotation axis (via D) via a contactless fixation device (50 and 52).

Regarding claim 9, Dunham discloses an X-ray assembly (fig. 2), comprising: the X-ray radiator (14) and an X-ray detector (18).

Regarding claim 15, Burke teaches wherein the electron source (12) is mounted within the X-ray tube housing (C) substantially stationary (abstract) relative to the rotation axis (D) via a contactless fixation device (50 and 52).

Regarding claim 17, Burke teaches wherein the electron source (12) is mounted within the X-ray tube housing (C) substantially stationary (abstract) relative to the rotation axis (D) via a contactless fixation device (50 and 52).

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dunham, Burke, Zou, and Hirayu as applied to claims 1-3 above, and further in view of Holm et al. (US 2008/0267354; hereinafter Holm).

Regarding claims 4 and 10-11, Dunham as modified above suggests claims 1-3. 
However, Dunham fails to disclose wherein the electron source includes a segmented field-effect emitter, wherein a first segment of the segmented field-effect emitter forms the main emitter and a second segment of the segmented field-effect emitter forms the at least one subsidiary emitter.
Holm teaches wherein the electron source includes a segmented field-effect emitter, wherein a first segment of the segmented field-effect emitter forms the main emitter and a second segment of the segmented field-effect emitter forms the at least one subsidiary emitter (par. 41).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Dunham with the teaching of Burke, since these electrons sources were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for higher doses with minimal power losses (Holm: par. 26). 

Regarding claim 5, Holm teaches wherein, in addition to the main emitter and the at least one subsidiary emitter, the electron source includes a further subsidiary emitter (par. 41), and wherein the 
Furthermore, it would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with more emitters, since mere duplication of the essential working parts of a device involves only routine skill in the art (Holm: par. 41). One would have been motivated to make such a modification for cheaper replacement of a single part.  

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunham, Burke, Zou, and Hirayu as applied to claims 1-3 above, and further in view of Anderson (US 5550890).
Dunham as modified above suggests claims 1-3. 
However, Dunham fails to disclose a proximity sensor, wherein at least one of the electron emission of at least one of the main emitter and the at least one subsidiary emitter is controllable dependent upon a control signal of the proximity sensor such that spatial movement of the focal spot due to the movement of the electron source is reduced.
Anderson teaches a proximity sensor, wherein at least one of the electron emission of at least one of the main emitter and the at least one subsidiary emitter is necessarily controllable dependent upon a control signal of the proximity sensor such that spatial movement of the focal spot due to the movement of the electron source is necessarily reduced (abstract).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Dunham with the teaching of Anderson, since one would have been motivated to make such a modification for precise alignment while reducing mechanical wear (Anderson: col. 2:7-27). 

Claims 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dunham, Burke, Zou, and Hirayu as applied to claims 1-3 above, and further in view of Anderson and Byerly et al. (US 2020/0023137; hereinafter Byerly). 
Dunham as modified above suggests claims 1-3. 
However, Dunham fails to disclose a sliding connection between a stationary first sliding contact and a second sliding contact arranged on the electron source, wherein the electron emission of at least one of the main emitter and the at least one subsidiary emitter is controllable dependent upon a contacting of the sliding connection such that spatial movement of the focal spot due to the movement of the electron source is reduced.
Anderson teaches a connection between a stationary contact and a second contact arranged on the electron source, wherein the electron emission of at least one of the main emitter and the at least one subsidiary emitter is necessarily controllable dependent upon a contacting of the connection such that spatial movement of the focal spot due to the movement of the electron source is necessarily reduced (abstract). Byerly teaches a sliding contact (par. 106). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Dunham with the teaching of Anderson, since one would have been motivated to make such a modification for precise alignment while reducing mechanical wear (Anderson: col. 2:7-27). 
	It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Byerly, since these trigger sensor systems were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Byerly: par. 106). One would have been motivated to make such a modification for more rugged performance with a mechanical system.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884